DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-26 are currently pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, claim limitation “control element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “element” coupled with functional language “control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In addition, claim limitation “locking element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “element” coupled with functional language “locking” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Regarding claims 11, 14 and 16, claim limitation “biasing element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “element” coupled with functional language “biasing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Regarding claim 20, claim limitation “locking element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “element” coupled with functional language “locking” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 11, 14, 16 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, “control element” has been defined as a handle (page 3, lines 9-12 of applicant’s specification) and equivalents thereof.
In the specification, “locking element” has been defined as a wing bolt (page 9, lines 6-11 of applicant’s specification) and equivalents thereof.
In the specification, “biasing element” has been defined as a spring, coil spring or compression spring (page 2, lines 32-33 of applicant’s specification) and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It appears that the intended meaning may be that the limitations following the phrase are not part of the claimed invention, and this meaning will be used for purposes of examination.

Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It appears that the intended meaning may be that the limitations following the phrase are not part of the claimed invention, and this meaning will be used for purposes of examination.

Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It appears that the intended meaning may be that the limitations following the phrase are not part of the claimed invention, and this meaning will be used for purposes of examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,840,933 to Schwab et al. (hereinafter “Schwab”) in view of US 1,181,428 to Browning (hereinafter “Browning”).
Regarding claim 1, Schwab teaches a bi-plane cleaning tool comprising first and second planar members (figure 3, #18 and 20) having respective first and second oppositely-facing surfaces for receiving respective cleaning components (figure 3, #23), a control adapter (figure 3, #47) supported on the first planar member (see figure 3) for receiving a control element (handle, figure 3, #55) (column 3, lines 1-16), at least one spacer element extending between the first and second planar members (figure 3, #18 and 20), wherein the at least one spacer element  includes a first structure (figure 3, #34 or 36) having a first structure surface, and a second structure (figure 3, #40 or 42) having a second structure surface, wherein the first and second structure surfaces face each other (see figure 3) and are controllably movable relative to each other such that a length of the at least one spacer element increases or decreases with such movement (column 2, lines 56-68, and column 3, lines 19-25).
Schwab does not teach a controllable locking element supported on one of the first and second structures and contacting the surface of the other of the first and second structures for releasably locking the positions of the first and second structures relative to each other.
However, it was known in the art to include of a controllable locking element supported on one of a first and second structures of a spacer element and contacting the surface of the other of the first and second structures for releasably locking the positions of the first and second structures relative to each other. For example, Browning teaches a spacer element comprising a cylinder (figure 1, #10) slidable mounted in a sleeve (figure 1, #11), wherein the spacer element can be adjustably held at a desire height by means of a screw (figure 1, #12) which passes through an opening formed in the sleeve and engages one of the recesses or pockets formed in the cylinder (figure 1, #10) (column 1, lines 36-41) (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Schwab with a screw which passes through an opening formed in the sleeve and engages with recesses or pockets formed in the cylinder as taught by Browning, since Browning teaches that a screw passing through an opening formed in the sleeve and engaging with recesses or pockets formed in the cylinder is effective for maintaining the first and second structures of the spacer element locked in a specific position.    

Regarding claim 2, Schwab further teaches that the first and second oppositely-facing surfaces are substantially planar (see figures 3-4).

Regarding claim 3, Schwab further teaches that the control adapter (figure 3, #47) is configured to releasably receive a handle element (column 3, lines 8-14).

Regarding claim 4, Schwab further teaches that the at least one spacer element first structure (figure 3, #34 or 36) is a cylindrical element having a first cylindrical surface and wherein the second structure surface extends along the first cylindrical surface (see figure 3) (column 2, lines 62-66).

Regarding claim 5, Schwab further teaches that the cylindrical element is circular (see figure 3).

Regarding claim 6, Schwab further teaches that the cylindrical element includes a hollow portion including the first cylindrical surface and wherein the second structure surface extends along the first cylindrical surface within the hollow portion (see figure 3) (column 57-66).

Regarding claim 7, Schwab further teaches that the cylindrical element has an outer surface including the first cylindrical surface and wherein the second structure surface extends along the first cylindrical surface on the outer surface of the cylindrical element (see figure 3) (column 57-66).

Regarding claim 8, Schwab further teaches that the first and second structures are concentric cylinders (see figure 3) (column 2, lines 57-66).

Regarding claim 9, the combination of Schwab/Browning further teaches that the first structure is supported by the first planar member and the controllable locking element is supported on the first structure (see figure 3 of Schwab, and figure 1 of Browning).

Regarding claim 10, the combination of Schwab/Browning teaches that the first structure includes a hollow portion and the second structure extends into the hollow portion a distance and wherein the distance is controlled by the controllable locking element (column 2, lines 57-66 of Schwab, and column 1, lines 36-41 and figure 1 of Browning).

Regarding claim 12, the combination of Schwab/Browning teaches that first structure is supported by the first planar member and the controllable locking element is supported on the second structure (column 2, lines 57-66 of Schwab, and column 1, lines 36-41 and figure 1 of Browning).

Regarding claim 15, Schwab further teaches that the tool comprises a third structure supported by the second planar member (column 2, lines 39-46).

Regarding claim 17, Schwab further teaches that the tool comprises a second spacer element extending between the first and the second planar members (see figure 3) (column 2, lines 57-69).

Claims 11, 13, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,840,933 to Schwab et al. (hereinafter “Schwab”) in view of US 1,181,428 to Browning (hereinafter “Browning”) and in further view of US 2005/0087318 to Corriveau (hereinafter “Corriveau”).
Regarding claim 11, Schwab/Browning does not teach that the second structure includes a hollow portion for receiving a biasing element.
However, Corriveau teaches a spacing element comprising a first structure including a hollow portion and a second structure extending into the hollow portion, wherein the second structure includes a hollow portion for receiving a biasing element such as a spring [0073].
It would have been obvious to one of ordinary skill in the art to modify the spacer element disclosed by Schwab/Browning with a spacer element comprising a first structure including a hollow portion and a second structure extending into the hollow portion, wherein the second structure includes a hollow portion for receiving a biasing element such as a spring as taught by Corriveau, since Corriveau teaches that a spacer element comprising a spring is effective for extending periods of time in a substantially trouble-free manner [0071].

Regarding claims 13 and 14, Schwab/Browning does not teach that the second structure includes a first hollow portion and the first structure extends into the first hollow portion a distance, wherein the second structure includes a second hollow portion for receiving a biasing element.
However, Corriveau teaches a spacing element comprising a first structure including a hollow portion and a second structure extending into the hollow portion, wherein the second structure includes a hollow portion for receiving a biasing element such as a spring [0073].
It would have been obvious to one of ordinary skill in the art to modify the spacer element disclosed by Schwab/Browning with a spacer element comprising a second structure including a first hollow portion and the first structure extends into the first hollow portion a distance, wherein the second structure includes a second hollow portion for receiving a biasing element such as a spring as taught by Corriveau, since Corriveau teaches that a spacer element comprising a first structure including a hollow portion and a second structure extending into the hollow portion, wherein the second structure includes a hollow portion for receiving a biasing element such as a spring is effective for extending periods of time in a substantially trouble-free manner [0071].

Regarding claim 16, Schwab/Browning does not teach that the tool comprises a biasing element. 
However, Corriveau teaches a spacing element comprising a first structure including a hollow portion and a second structure extending into the hollow portion, wherein the second structure includes a hollow portion for receiving a biasing element such as a spring [0073].
It would have been obvious to one of ordinary skill in the art to modify the apparatus disclosed by Schwab/Browning with a spacer element comprising a biasing element such as a spring as taught by Corriveau, since Corriveau teaches that a spacer element comprising a spring is effective for extending periods of time in a substantially trouble-free manner [0071].

Regarding claims 18 and 19, Schwab/Browning does not teach that the tool comprises a stop element extending in a direction away from the control adapter, wherein the stop element extends away from the control adapter a distance that is adjustable. 
However, Corriveau teaches a tool comprising a stopper element (figure 16, #55, 59 and 57) extending in a direction away from a spacer, at a distance that is adjustable [0073].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Schwab/Browning with a stop element extending in a direction away from the control adapter, wherein the stop element extends away from the control adapter a distance that is adjustable as taught by Corriveau, for the purpose of maintaining the casings or cylinders connected to an extent or limit.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,840,933 to Schwab et al. (hereinafter “Schwab”) in view of US 570,339 to Roberts (hereinafter “Roberts”).
Regarding claim 20, Schwab teaches a biplane cleaning tool comprising first and second planar members (figure 3, #18 and 20) having a first and second oppositely-facing surfaces for receiving cleaning components (figure 3, #23), a handle adapter supported on the first planar member for releasably receiving a handle (column 3, lines 11-16), and at least one spacer element extending between the first and second planar members (figure 3, #18 and 20) (see figure 3) (column 2, lines 57-66).
Schwab does not teach that the at least one spacer element includes a first cylindrical structure supported on the first planar member, a second cylindrical structure nested with the first cylindrical structure, a third cylindrical structure supported on the second planar member, a spring extending between the second and third cylindrical structures, and a controllable locking element supported on one of the first and second cylindrical structures and controllable to contact the other of the first and second cylindrical structures.
However, it was known in the art that a spacer element can comprise a first cylindrical structure, a second cylindrical structure nested with the first cylindrical structure, a third cylindrical, and a spring extending between the second and third cylindrical structures. For example, Roberts teaches a spacer element comprising a first cylindrical structure (figure 4, d), a second cylindrical structure (figure 4, E) nested with the first cylindrical structure (figure 4, d), a third cylindrical structure (figure 4, H), and a spring (figure 4, G) extending between the second and third cylindrical structures, and a screw-threaded element supported on the first cylindrical structure and controllable to contact the second cylindrical structure (column 1, lines 42-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Schwab wherein the at least one spacer element includes a first cylindrical structure supported on the first planar member, a second cylindrical structure nested with the first cylindrical structure, a third cylindrical structure supported on the second planar member, a spring extending between the second and third cylindrical structures, and a controllable locking element supported on one of the first and second cylindrical structures and controllable to contact the other of the first and second cylindrical structures, since Roberts teaches that a spacer element comprising a first cylindrical structure, a second cylindrical structure nested with the first cylindrical structure, a third cylindrical structure, a spring  extending between the second and third cylindrical structures, and a screw-threaded element supported on the first cylindrical structure and controllable to contact the second cylindrical structure is an effective spacer element for a cleaning member (see figures 1-4, and column 2, lines 101 to 104 of Roberts).

Regarding claim 21, the combination of Schwab/Roberts further teaches that the second cylindrical structure (figure 4, E) extends into the first cylindrical structure (figure 4, d) and includes a bore with the spring (figure 4, G) extending into the bore (see figure 4 of Roberts).

Regarding claim 22, the combination of Schwab/Roberts further teaches that the second cylindrical structure (figure 4, E) extends into the first cylindrical structure (figure 4, d) and includes a bore with the spring (figure 4, G) extending into the bore (see figure 4 of Roberts).
Schwab/Roberts does not teach that the second cylindrical structure also extends over a portion of the first cylindrical structure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second cylindrical structure disclosed by Schwab/Roberts by extending the second cylindrical structure over a portion of the first cylindrical structure, for the purpose of protecting the first cylindrical surface and/or ensuring that both cylindrical structures are secured together. 

Regarding claim 23, the combination of Schwab/Roberts further teaches that the third cylindrical structure (figure 4, H) includes a bore with the spring (figure 4, G) extending into the bore of the third cylindrical structure (see figure 4 of Roberts).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,840,933 to Schwab et al. (hereinafter “Schwab”) in view of US 570,339 to Roberts (hereinafter “Roberts”) and in further view of US 1,181,428 to Browning (hereinafter “Browning”).
Regarding claim 24, the combination of Schwab/Roberts does not teach a fourth cylindrical structure between the third cylindrical structure and the second planar member.
However, it was known in the art to use a cylindrical structure for securing a space element on a platform. For example, Browning teaches a cleaning tool comprising a cylindrical structure (figure 1, 14) for securing a spacer element to a platform (see figure 1).
It would have been obvious to one of ordinary skill in the art to modify the tool disclosed by Schwab/Roberts with a cylindrical structure between the third cylindrical structure and the second planar member, since Browning teaches that a cylindrical structure (figure 1, 14) is effective for securing a spacer element to a platform (see figure 1 of Browning).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,840,933 to Schwab et al. (hereinafter “Schwab”) in view of US 570,339 to Roberts (hereinafter “Roberts”) and in further view of US 2001/0054538 to Finger et al. (hereinafter “Finger”).
Regarding claim 25, Schwab/Roberts does not teach that the tool comprises a brace mounted on the first cylindrical structure and extending toward the second planar member and adjacent the third cylindrical structure.
However, Finger teaches a cleaning tool comprising a half-can housing (figure 1, #250) (reads on “brace”) positioned over a tension spring element (figure 1, #200) to serve as a shield to block falling material from landing on the spring and collars [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Schwab/Roberts with a brace mounted on the first cylindrical structure and extending toward the second planar member and adjacent the third cylindrical structure, since Finger teaches that a half-can housing (figure 1, #250) (reads on “brace”) positioned over a spring element is effective for shielding the spring and the collars from falling material ([0048] of Finger).

Regarding claim 26, Schwab/Roberts does not teach that the tool comprises a brace supported on the second planar member and extending toward the first planar member and adjacent the first cylindrical structure.
However, Finger teaches a cleaning tool comprising a half-can housing (figure 1, #250) (reads on “brace”) positioned over a tension spring element (figure 1, #200) to serve as a shield to block falling material from landing on the spring and collars [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Schwab/Roberts with a brace supported on the second planar member and extending toward the first planar member and adjacent the first cylindrical structure, since Finger teaches that a half-can housing (figure 1, #250) (reads on “brace”) positioned over a spring element is effective for shielding the spring and the collars from falling material ([0048] of Finger).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714              

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714